Hatch, J.
(concurring):
I concur solely upon the ground that the place of trial named in the complaint controls the venue, and that the motion could not, therefore, be made in the county of New York. I also think that the date of admission of the service of the complaint was controlling and enabled the plaintiffs to act thereon; and if the admission of service upon such date was inadvertent, the defendant was required to take affirmative action to be relieved therefrom.
McLaughlin, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to renew in the proper county.